DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 1/24/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-7,9-14,16-17,19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zakrzewski(US 6,473,746).
Claim 1: Zakrzewski disclose certifying an adversarial robustness of a convolutional neural network by deriving an analytic solution for a neural network outputting using an efficient upper bound 
Claim 2: Zakrzewski disclose varying the activation function in (col.8,lines 44-60).
Claim 3: Zakrzewski disclose varying building blocks in the convolutional neural network in (fig.1;col.8,lines 44-54: neurons are building blocks in neural network).
Claim 4: Zakrzewski disclose varying both of the activation function and building blocks in the convolutional neural network in (col.8,lines 34-54).
Claim 6: Zakrzewski disclose efficient upper bound comprises a linear upper bound  and wherein the efficient lower bound comprises a linear low bound in (col.2,lines 30-39).
Claim 7: Zakrzewski disclose activation function is varied until the certified robustness is within a predetermined threshold value in (col.8,lines 44-54).
Claim 9: Zakrzewski disclose adversarial robustness is certified for a same input in (col.8,lines 15-21).
Claim 11: Zakrzewski disclose certifying an adversarial robustness of a convolutional neural network by deriving an analytic solution for a neural network outputting using an efficient upper bound and an efficient lower bound on an activation function in (fig.3B;col.7,lines 54-63; col.8,lines 44-60: teaches neural network certification process where guaranteed bounds on output values and on accuracy of a neural network net mapping function by constructing an appropriated set of testing 
Claim 12: Zakrzewski disclose varying the activation function in (col.8,lines 44-60).
Claim 13: Zakrzewski disclose varying building blocks in the convolutional neural network in (fig.1;col.8,lines 44-54: neurons are building blocks in neural network).
Claim 14: Zakrzewski disclose varying both of the activation function and building blocks in the convolutional neural network in (col.8,lines 34-54).
Claim 16: Zakrzewski disclose efficient upper bound comprises a linear upper bound  and wherein the efficient lower bound comprises a linear low bound in (col.2,lines 30-39).
Claim 17: Zakrzewski disclose activation function is varied until the certified robustness is within a predetermined threshold value in (col.8,lines 44-54).
Claim 19: Zakrzewski disclose adversarial robustness is certified for a same input in (col.8,lines 15-21).
Claim 20: Zakrzewski disclose a processor and a memory in (fig.3A, 3B;col.2,lines 60-62: discloses flow  chart used in programming a digital processor). Zakrzewski disclose certifying an adversarial robustness of a convolutional neural network by deriving an analytic solution for a neural network outputting using an efficient upper bound and an efficient lower bound on an activation function in (fig.3B;col.7,lines 54-63; col.8,lines 44-60: teaches neural network certification process where guaranteed bounds on output values and on accuracy of a neural network net mapping function by constructing an appropriated set of testing points. If these bounds can be determined certification of a pre-trained neural net will be equivalent to certification of a look-up table. Networks with sigmoidal . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakrzewski(US 6,473,746) in view of Olarig et al(US 2018/0189635).
Claims 5,15: Zakrzewski does not specifically disclose analytic solution is applied with a binary search. Olarig disclose binary search used in convolution neural network in (page 5[0046],[0049]). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ binary search technique as taught in Olarig with system of Zakrzewski in order to enhance its speed since the data that needs to be searched halves with each step it eliminates half of the list from further searching.
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakrzewski(US 6,473,746) in view of Appu et al(US 2018/0308203).
Claim 10: Zakrzewski does not specifically disclose cloud-computing environment. Appu disclose cloud-computing environment in (page 14[0158]). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ cloud computing environment as taught in Appu with neural network environment of Zakrzewski in order to quickly and easily access stored data anywhere thus enhances productivity and efficiency.
Allowable Subject Matter
Claims 8,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HOSUK SONG/Primary Examiner, Art Unit 2435